MEMORANDUM OPINION
                                          No. 04-12-00537-CV

                                        IN RE James MILLER

                                    Original Mandamus Proceeding 1

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 31, 2012

PETITION FOR WRIT OF MANDAMUS CONDITIONALLY GRANTED

           On August 22, 2012, relator James Miller filed a petition for writ of mandamus asking

this court to order Margaret Aranda, City Secretary, City of Floresville, to withdraw her

administrative declaration of ineligibility and direct her to reinstate relator’s name on the 2012

Floresville Municipal Election ballot for the office of Councilman, Place 1. On August 23, 2012,

Ms. Aranda filed a notice with this court stating relator’s name would be placed on the 2012

Floresville Municipal Election ballot for the office of Councilman, Place 1.

           Accordingly, on August 24, 2012 we ordered Ms. Aranda to take all actions necessary

under, or required by, the Texas Election Code to certify James Miller as a candidate for



1
 This proceeding is brought pursuant to Texas Election Code § 273.061 (West 2010). The respondent is Margaret
Aranda, City Secretary, City of Floresville.
                                                                                    04-12-00537-CV


Floresville City Council, Place 1, and to place his name on the ballot for that office. The writ

will only issue if we are notified Ms. Aranda has failed to comply with this court’s order.

                                                     Sandee Bryan Marion, Justice




                                               -2-